DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 59-62, in the reply filed on 4-29-22 is acknowledged.
Claims 63-73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-29-22.
Applicant’s amendment filed on 11-1-19 has been entered.  Claims 1-58 have been canceled.  Claims 59-73 have been added.  Claims 59-73 are pending.
Claims 59-62 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1-8-20, 12-16-20 and 4-29-22 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 59-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the disclosed TIES mice (Rag2-/- Il2rgnull TPOh/h IL3/Gmcsfh/h EPOh/h SIRPalphah/h) that support human erythropoiesis and maintain a frequency of 1% human erythroid cells in the peripheral blood if dosed with clodronate and most human erythroid cells in the periphery after clodronate treatment were reticulocytes (CD71+), and these mice will be good candidates to support P. vivax infection, does not reasonably provide enablement for the claimed genetically modified mice that lack specific phenotype.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to mane and/or use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d at 737, 8 USPQ2d 1400, 1404 (Fed. Cir.1988)). 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
Claims 59-62 are directed to a genetically modified mouse, comprising: a nucleic acid sequence encoding a human EPO protein operably linked to an endogenous mouse EPO gene promoter at the mouse EPO gene locus in the genome of the genetically modified mouse, wherein the mouse expresses the hEPO protein, a nucleic acid sequence encoding a human IL-3 (hIL3) protein operably linked to an endogenous IL-3 gene promoter at the mouse IL-3 gene locus in the genome of the genetically modified mouse, wherein the mouse expresses the hIL3 protein, a nucleic acid sequence encoding a human GM-CSF (hGM-CSF) protein operably linked to an endogenous GM-CSF gene promoter at the mouse GM-CSF gene locus in the genome of the genetically modified mouse, wherein the mouse expresses the hGM-CSF protein, a nucleic acid sequence encoding a human thrombopoietin (hTPO) protein operably linked to an endogenous TPO gene promoter at the mouse TPO gene locus in the genome of the genetically modified mouse, wherein the mouse expresses the hTPO protein, and a nucleic acid sequence encoding a human signal-regulatory protein alpha (hSirpa) protein operably linked to an endogenous mouse Sirpa promoter at the mouse Sirpa gene locus in the genome of the genetically modified mouse, wherein the mouse expresses the hSirpa protein, wherein the genetically modified mouse is Rag2-/- Il2rgnull TPOh/h IL3h/h Gmcsfh/h EPOh/h SIRPalphah/h mouse.  Claim 61 specifies the nucleic acid sequence encoding the hEPO comprises human EPO genomic coding and non-coding sequence.  Claim 61 specifies the nucleic acid sequence encoding the hEPO comprises human EPO cDNA sequence.  Claim 62 specifies the hSirpa protein is a humanized Sirpa protein.

Nature of the invention: 
A genetically modified mouse, comprising: a nucleic acid sequence encoding a human EPO protein operably linked to an endogenous mouse EPO gene promoter, a nucleic acid sequence encoding a human IL-3 (hIL3) protein operably linked to an endogenous IL-3 gene promoter, a nucleic acid sequence encoding a human GM-CSF (hGM-CSF) protein operably linked to an endogenous GM-CSF gene promoter, a nucleic acid sequence encoding a human thrombopoietin (hTPO) protein operably linked to an endogenous TPO gene promoter, and a nucleic acid sequence encoding a human signal-regulatory protein alpha (hSirpa) protein operably linked to an endogenous mouse Sirpa promoter, wherein the mouse expresses the hEPO protein, the hIL3 protein, the hGM-CSF protein, the hTPO protein and the hSirpa protein, wherein the genetically modified mouse is Rag2-/- Il2rgnull TPOh/h IL3h/h Gmcsfh/h EPOh/h SIRPalphah/h mouse.  

The state of the prior art: 
The state or the art of producing a non-human animal such as mouse, including transgenic and chimeric non-human animals, with desired phenotype was unpredictable before the effective filing date of the claimed invention.  The state of the art of how to prepare targeting vector and how to produce transgenic animal by using the targeting vector was well known in the art, however, the resulting phenotype of the transgenic animal was unpredictable before the effective filing date of the claimed invention.

The breadth of the claims: 
The claims encompass genetically modified mouse Rag2-/- Il2rgnull TPOh/h IL3h/h Gmcsfh/h EPOh/h SIRPalphah/h mouse expressing the hEPO protein, the hIL3 protein, the hGM-CSF protein, the hTPO protein and the hSirpa protein, and the mouse lack specific phenotype.

The level of skill: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses generation of a mouse deficient for Rag2 and Il2rg and expressing human EPO (Example 1), and mouse comprising a nucleic acid encoding human SIRPalpha variant 1 randomly integrated into the genome of the genetically modified mouse (Example 2).  Human EPO knock-in mice were crossed to mice expressing other human genes of interest either as random integrants into the mouse genome or as knock-ins, i.e. from the corresponding mouse locus (Example 3).  MITERG mice (hSIRPa-) expressing human EPO from their genome (to enhance terminal erythropoiesis) as well as human TPO, MCSF and IL-3 (to enhance HSC maintenance and early erythropoiesis) feature higher levels of human erythropoiesis in the bone marrow of human HSC-engrafted mice than mice not expressing hEPO.   However, these mice lack significant levels of circulating human erythroid cells due to destruction of the peripheral human RBCs by mouse macrophages.  The role of SIRPa in this process was evaluated by generating mice expressing hSIRPa.  MISTER-G mice (Rag2-/- Il2null TPOh/h Mcsfh/h IL3h/h Gmcsfh/h EPOh/h SIRPalpha-Tg+) comprising randomly integrated hSIRPa transgene and SupER-G mice (Rag2-/- Il2null TPOh/h Mcsfh/h IL3h/h Gmcsfh/h EPOh/h SIRPalphah/h) comprising hSIRPa knock-in from the mSIRPa locus were generated.  Expression of human SIRPa in MISTER-G mice promoted a further increase in the number of human erythroid cells in the bone marrow of human HSC-engrafted mice expressing human EPO.  Introduction of human SIRPa significantly improved the survival of most hematopoietic cells in the periphery, with the frequency of human CD45+ cells including lymphoid and myeloid cells in peripheral blood increasing by at least 10 fold over that observed in mice that did not express hSIRPa.  However, hSIRPa KI has little effect on the engraftment levels of human RBCs in peripheral blood (Example 4, [00147]-[00149]).  TIES mice (Rag2-/- Il2rgnull TPOh/h IL3/Gmcsfh/h EPOh/h SIRPalphah/h) support human erythropoiesis and maintain a frequency of 1% human erythroid cells in the peripheral blood if dosed with clodronate.  Most human erythroid cells in the periphery after clodronate treatment were reticulocytes (CD71+).  This suggests that these mice will be good candidates to support P. vivax infection (Example 5, paragraph [000153], [000154]).
The specification fails to disclose the resulting phenotype of the claimed genetically modified mouse other than the disclosed phenotype that genetically modified mice maintain a frequency of 1% human erythroid cells in the peripheral blood if dosed with clodronate and most human erythroid cells in the periphery after clodronate treatment were reticulocytes (CD71+), and these mice will be good candidates to support P. vivax infection 
  
The unpredictable nature of the art:
The claims read on a genetically modified mouse, comprising: a nucleic acid sequence encoding a human EPO protein operably linked to an endogenous mouse EPO gene promoter, a nucleic acid sequence encoding a human IL-3 (hIL3) protein operably linked to an endogenous IL-3 gene promoter, a nucleic acid sequence encoding a human GM-CSF (hGM-CSF) protein operably linked to an endogenous GM-CSF gene promoter, a nucleic acid sequence encoding a human thrombopoietin (hTPO) protein operably linked to an endogenous TPO gene promoter, and a nucleic acid sequence encoding a human signal-regulatory protein alpha (hSirpa) protein operably linked to an endogenous mouse Sirpa promoter, wherein the mouse expresses the hEPO protein, the hIL3 protein, the hGM-CSF protein, the hTPO protein and the hSirpa protein, wherein the genetically modified mouse is Rag2-/- Il2rgnull TPOh/h IL3h/h Gmcsfh/h EPOh/h SIRPalphah/h mouse.  The claims only recite the genetically modified mouse expresses the human proteins but it is unclear what cells, what tissue or what organ expresses each of the claimed human proteins.  Different human genes would have different expression pattern in the genetically modified mice.  It is unclear what would be the expression pattern, i.e. what cell types, tissues or organs each of these human genes is expressed, in the genetically modified mice.  The claims fail to specifically recite the phenotype of the claimed genetically modified mouse.  The specification fails to disclose the phenotype of the claimed genetically modified mouse other than the disclosed TIES mice (Rag2-/- Il2rgnull TPOh/h IL3/Gmcsfh/h EPOh/h SIRPalphah/h) that support human erythropoiesis and maintain a frequency of 1% human erythroid cells in the peripheral blood if dosed with clodronate and most human erythroid cells in the periphery after clodronate treatment were reticulocytes (CD71+), and these mice will be good candidates to support P. vivax infection.
The state of the art of transgenics before the effective filing date of the claimed invention held that the phenotype of transgenic animals was unpredictable.  The resulting phenotype of the claimed genetically modified mouse was unpredictable before the effective filing date of the claimed invention.  The specification discloses generation of MISTER-G mice (Rag2-/- Il2null TPOh/h Mcsfh/h IL3h/h Gmcsfh/h EPOh/h SIRPalpha-Tg+) comprising randomly integrated hSIRPa transgene and SupER-G mice (Rag2-/- Il2null TPOh/h Mcsfh/h IL3h/h Gmcsfh/h EPOh/h SIRPalphah/h) comprising hSIRPa knock-in from the mSIRPa locus were generated.  Expression of human SIRPa in MISTER-G mice promoted a further increase in the number of human erythroid cells in the bone marrow of human HSC-engrafted mice expressing human EPO.  Introduction of human SIRPa significantly improved the survival of most hematopoietic cells in the periphery, with the frequency of human CD45+ cells including lymphoid and myeloid cells in peripheral blood increasing by at least 10 fold over that observed in mice that did not express hSIRPa.  However, hSIRPa KI has little effect on the engraftment levels of human RBCs in peripheral blood (Example 4, [00147]-[00149]).  It is clear that a difference in integrated site of the hSIRPa transgene, randomly integrated vs. knock-in into the endogenous gene locus, into the genome of the transgenic mouse resulted in different phenotypes of the transgenic mice.
Further, Patil et al., 2011 (Indian Journal of Public Health research & Development, Vol. 2, No. 1, p. 106-109) reports limitations and issues concerned with transgenic animal including 1) Certain transgenic phenotypes may result in lethality that may compromise animals’ health status like impaired reproduction/lactation, immunodeficiency etc., 2) During development there may be physiologic compensation for the loss of a gene product in the knockout mouse, thus, complicating the interpretation of the phenotypic changes seen in transgenic animals, 3) One transgenic mouse will not be identical to another and strain differences will be a source of variability, and 4) Incorporation of new genetic material may alter the control of function of other genes. 
Maksimenko et al., 2013 (Acta Naturae, Vol. 5, No. 1, p. 33-46) reports that “there have been numerous attempts at using animals in order to produce recombinant human proteins and monoclonal antibodies. However, it is only recently that the first two therapeutic agents isolated from the milk of transgenic animal, C1 inhibitor (Ruconest) and antithrombin (ATryn), appeared on the market” (e.g. Abstract).  Microinjection (MI) is now used mainly to produce transgenic mice, rabbits and pigs because of the insufficient efficiency of the method due to the low frequency of incorporation of recombinant DNA into the genome and the availability of zygotes at the two pronuclear stages (e.g. p. 34, bridging left and right columns).  “The adverse effects of the nuclear transfer (NT) techniques include a low in utero embryo survival rate and poor health of the newborn animals.  This is attributed, among other things, to incomplete reprogramming of the somatic nucleus, resulting in impaired expression of several of the genes required for the proper progression of embryogenesis.” (e.g. p. 35, left column, 1st full paragraph).  The site-specific transgenesis technology using embryonic stem (ES) cells has only been perfected for mice and rats.  ES cell lines for farm animals have yet to be obtained (e.g. p. 35, left column, 2nd full paragraph).  “The site at which the construct is integrated into the genome plays a crucial role in ensuring efficient transgene expression.  Injected DNA is typically incorporated into the gene-poor regions, which are characterized by frequent DNA breaks.  The chromatin in these regions typically exerts a negative influence on the expression of the transgene integrated nearby.  In addition, several copies of the construct are typically integrated onto the same genome site, which can, in turn, lead to repression of transcription due to the formation of heterochromatin in repetitive sequences (e.g. bridging right column, p. 36 and left column, p. 37).  There are difficulties and problems encountered by using technology of microinjection and somatic cell nuclear transfer (SCNT) to generate transgenic animals before the effective filing date of the claimed invention.  The site-specific transgenesis technology using embryonic stem (ES) cells has only been perfected for mice and rats, and the site of integration of the transgene into the genome plays a crucial role in ensuring efficient transgene expression.
More recently, Yang et al., 2016 (PNAS, 113(41), E6209-E6218, p. 1-10) reports generation of transgenic mice expressing either the ALS-associated mutant C71G or wild-type protein, and the mice expressing the mutant protein had relentless progression of motor neuron loss with concomitant progressive muscle weakness ending in paralysis and death.  Unexpectedly, the acceleration of motor neuron degeneration precedes the accumulation of mutant PFN1 aggregates, which suggests that although mutant PFN1 aggregation may contribute to neurodegeneration, it does not trigger its onset (e.g. Abstract).  Yang use two different promoters (Prp and Thy1.2) to generate transgenic lines expressing mutant PFN1 protein (C71G) and found that mutant PFN1 driven by the Thy1.2 promoter is expressed in the largest alpha motor neuron population, whereas the transgene expression is broader in Prp-PFN1C71G mice, including both motor and nonmotor neurons (e.g. p. 2, right column, 2nd paragraph).  The Prp-PFN1C71G line did not develop any ALS phenotype up to the age of 700d.  In contrast, all Thy1.2-PFN1C71G mice began to show slight weakness at an average age of ~350d and become paralyzed at 421d.  Yang crossed the transgenic lines to produce homozygote mice and found that the cross within the Prp-PFN1C71G line did not yield any homozygotes, suggesting this genotype is lethal.  However, Thy1.2-PFN1C71G homozygous mice resulted in a 50% increase in exogenous expression relative to the hemizygous mice, and the Thy1.2-PFN1C71G homozygous mice began to display weakness at ~150d and full paralysis at 321d, which represents a 25% reduction in survival relative to the Thy1.2-PFN1C71G hemizygous mice (e.g. p. 2, right column, last paragraph).  It is apparent that different promoter driving the expression of the same mutant protein can result in different phenotype in the transgenic animal such as mice, and heterozygous (hemizygous) transgenic animal and homozygous transgenic animal can have different phenotype because of the site of expression and the level of the mutant protein expressed in the transgenic animal.  The homozygous Prp-PFN1C71G transgenic mice resulted in lethal phenotype, however, the homozygous Thy1.2-PFN1C71G mice showed more severe ALS phenotype but not lethal phenotype.
The resulting phenotype of the genetically modified mice was unpredictable before the effective filing date of the claimed invention.  The individual gene of interest (various nucleotide sequences encoding the different human proteins), promoter, enhancer, coding or non-coding sequences present in the transgene construct, the genetic background of the transgenic animals, the form (linear or circular) of the DNA molecule, the DNA concentration, the DNA copy number, the injection site, and the integration site of the transgene could determine the transgene expression in the transgenic animals and the resulting phenotype of the transgenic animals.  Further, different promoter driving the expression of the same mutant protein can result in different phenotype in the transgenic animal, and heterozygous (hemizygous) transgenic animal and homozygous transgenic animal can have different phenotype because of the site of expression and the level of the mutant protein expressed in the transgenic animal.  Generation of transgenic animal with desired phenotype is far from routine experimentation in view of the state of the art of transgenics.  In addition, the claims only recites genetically modified mouse expressing the hEPO protein, the hIL3 protein, the hGM-CSF protein, the hTPO protein and the hSirpa protein.  It is unclear what cells, what tissue or what organ expresses each of the claimed human proteins in the genetically modified mouse.  Absent specific phenotype, one skilled in the art before the effective filing date of the claimed invention would not know how to use the genetically modified mouse.  

The amount of experimentation necessary:
One skilled in the art before the effective filing date of the claimed invention would require to prepare targeting vectors for generating transgenic mice Rag2-/- Il2rgnull TPOh/h IL3/Gmcsfh/h EPOh/h SIRPalphah/h, generation of the claimed Rag2-/- Il2rgnull TPOh/h IL3/Gmcsfh/h EPOh/h SIRPalphah/h transgenic mice by using the targeting vectors, trial and error experimentation to determine whether there is a resulting phenotype of the claimed genetically modified mice, trial and error experimentation to characterize whether each of the recited human proteins is expressed in the genetically modified mice, and trial and error experimentation to determine what cell, what tissue or what organ the recited human proteins are expressed in the genetically modified mice.
For the reasons discussed above, it would have required undue experimentation for one skilled in the art before the effective filing date of the claimed invention to practice over the full scope of the invention claimed.  This is particularly true given the nature of the invention, the state of the prior art, the breadth of the claims, the amount of experimentation necessary, the working examples provided and scarcity of guidance in the specification, the level of skilled artisan which is high, and the unpredictable nature of the art. 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632